Citation Nr: 1747892	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  09-03 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Committee on Waivers and Compromises 
 in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA non-service connected pension benefits in the amount of $6,106.00. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel

INTRODUCTION

The Veteran served on active duty from April 1954 to August 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2005 decision of the Department of Veterans Affairs (VA) Debt Management Center (DMC). 

In August 2010, the Veteran testified before a Veterans Law Judge (VLJ) by video conference; a transcript is of record.  However, the VLJ who presided at the video conference hearing cited above is no longer employed by the Board.  In June 2014, the Board advised the Veteran that he was entitled to another hearing, before a currently active VLJ.  The Veteran responded in writing that he did not wish to appear for another hearing.  

This case was most recently before the Board in May 2017, at which time it was remanded for further development of the record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary in order to ensure compliance with its May 2017 remand directives pursuant to Stegall v. West, 11 Vet. App. 268 (1998). A remand is also necessary to obtain an undated (negative) response from the DMC, as referenced by the RO in a June 2017 Supplemental Statement of the Case (SSOC). 

Specifically, in its May 2017 Remand, the Board directed the RO to attempt to associate with the claims file a copy of the first demand letter regarding the overpayment in the amount of $6,106.00, reportedly sent to the Veteran by the DMC on November 12, 2001.  The Board further directed that "all attempts to obtain this letter and any negative reply to the request must be associated with the claims file."  

In a June 2017 SSOC, the RO continued to deny the Veteran's claim.  Under the "Adjudicative Actions" and "Reasons and Bases" portions of the SSOC, the RO noted that the Committee on Waivers and Compromises (COWC) had contacted the DMC on May 26, 2017, and that the RO had received a response from the DMC.  According to the RO, the DMC response apparently reflected that it was unable to provide the RO with a copy of the demand letter; that it had mailed a letter to the Veteran at his Cleveland, Ohio, address on November 12, 2001; that the Veteran was aware of the debt because he requested to re-pay the debt; that a letter of re-payment request and Financial Status Report was received on December 11, 2001, and that the address on this document was the same address to which the first demand letter was sent; and that the Veteran had submitted multiple requests to the DMC to repay the overpayment. 

Unfortunately, none of the correspondence outlined above, to include the COWC's May 2017 inquiry and the DMC's apparent negative response, is currently contained in the VBMS claims file.  Thus, a remand is once again required to have the RO comply with the Board's May 2017 remand directives, and to have it obtain a copy of the DMC's negative response (and any associated correspondence) and associate it with the Veteran's VBMS electronic record.  Stegall, supra. 

Accordingly, the case is REMANDED for the following action:
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Associate with the Veteran's VBMS electronic record a copy of the COWC's May 26, 2017, correspondence to the DMC (i.e., the demand letter request), as well as the DMC's negative response, as referenced by the RO in a June 2017 SSOC.  Any other correspondence regarding the ROs attempts to obtain the November 2001 demand letter and any negative replies must be associated with the claims file.

2. Following completion of the above and after taking any additional action deemed warranted, readjudicate the issue of whether the Veteran is entitled to a waiver of recovery of an overpayment of VA non-service connected pension benefits in the amount of $6,106.00.  If the benefit sought remains denied, provide a SSOC to the Veteran and his representative that addresses all evidence received since issuance of a June 2017 SSOC and afford them an opportunity to respond.  Then, return the case to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




